Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 41-43, 53-55, 60-62, 64-66, and 180-183 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 180-204 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10576167. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims represent a species of the instantly claimed invention. 
Instant claims 180-204 are drawn to a method for treating A1AT deficiency comprising administering synthetic RNA encoding a gene-editing protein capable of creating a single-stranded or double-strand break in A1AT_A and/or A1AT_B.  The issued claims are drawn to a species of the instantly claimed method, wherein the issued claims are drawn to a method for treating A1AT deficiency comprising administering synthetic RNA encoding a gene-editing protein capable of creating a double-strand break in A1AT_A and/or A1AT_B.  The method recited in the issued claims represent a species of the broader method recited in the instant claims.  The issued claims, therefore anticipates the scope of the instantly claimed invention to the extent that the instant claims encompass both wherein the gene editing protein is capable of generating both single or double stranded breaks in A1AT_A and/or A1AT_B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 180-204 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al. (WO2014/071219A1) in view of Shen et al. (WO2017/165862A1), and GenBank Accession No. AB527565.1. 
The instant claims are drawn to a method for treating alpha-1 antitrypsin (AlAT) deficiency comprising administering to a subject in need thereof an effective amount of (a) a synthetic RNA encoding a gene-editing protein capable of creating a double strand break in A1ATA (SEQ ID NO: 584) and/or (b) a synthetic RNA encoding a gene-editing protein capable of creating a double strand break in A1ATB (SEQ ID NO: 585), wherein the gene-editing protein comprises: (i) a DNA-binding domain comprising a plurality of repeat sequences and at least one of the repeat sequences comprises the amino acid sequence: LTPvQWAIA wxyzGHGG (SEQ ID NO: 629) and is between 36 and 39 amino acids long, wherein: "v" is Q, D or E, "w" is S or N, "x" is H, N, or I, "y" is D, A, I, N, G, H, K, S, or null, and "z" is GGKQALETVQRLLPVLCQD (SEQ ID NO: 630) or GGKQALETVQRLLPVLCQA (SEQ ID NO: 631); and (ii) a nuclease domain comprising a catalytic domain of a nuclease.” 
Angel et al. (WO2014/071219A1) describes a method comprising the administration of synthetic RNA that encodes a gene editing protein for altering the DNA sequence of a living cell, wherein the gene-editing protein comprises a DNA-binding domain, and a nuclease domain. In one embodiment Angel et al. teach that the synthetic RNA molecule encodes for example, a zinc finger nuclease, a TALE nuclease, or a CRISPR-associated protein, see the following taken from page 73 of this reference.

    PNG
    media_image1.png
    87
    496
    media_image1.png
    Greyscale

Additionally, in one embodiment, the gene-editing protein is described as follows (see page 78):

    PNG
    media_image2.png
    129
    504
    media_image2.png
    Greyscale

Regarding claims 187 and 194, Angel et al. teaches that the nuclease domain of a first gene-editing protein and the nuclease domain of a second gene-editing protein are capable of forming a dimer.  The dimer is then capable of generating a nick or double strand break in a target DNA molecule, see page 22, lines 10-16:

    PNG
    media_image3.png
    129
    535
    media_image3.png
    Greyscale


The DNA binding domain of the instant invention comprises the same sequence disclosed in Angel et al., SEQ ID NO: 629-631 are described above (Reading on the method of claims 180-204).  However, Angel et al. does not teach a method for treating or reversing an alpha-1 antitrypsin (A1AT) deficiency in a cell.
Shen et al. teach a methods and compositions for treating alpha-1 antitrypsin deficiency, and associated conditions in a subject, including both liver and lung manifestations (See page 1, Background).   In one aspect, methods and compositions discussed in this reference, provide for the correction of the underlying genetic cause of A1AT deficiency, e.g., the correction of a mutation at a target position in the SERPINA1 gene resulting in correction of a mutation of an A1AT protein at amino acid position 342, 264, or both (e.g., an E342K substitution, an E264V substitution, or both) (See page 2, Background).
Shen et al. also discloses the use of the CRISPR/RNA-guided nuclease (Cas9) system, see page 4, last paragraph:

    PNG
    media_image4.png
    214
    739
    media_image4.png
    Greyscale

Further embodiments of Shen et al. include the following:

    PNG
    media_image5.png
    414
    771
    media_image5.png
    Greyscale

Shen et al. teaches that the E342K mutation is the Z mutation recited in claims 184-185, 191-and 192, and that the disclosed gene editing system could be used to correct this mutation, and produce a wild-type protein, and ameliorate the liver injuries of PiZ mice (See page 192, 1st ¶ of Shen et al.). Regarding claims 185-186 and 192-193, absent evidence to the contrary, if the prior art method is capable of correcting a genetic mutation in the A1AT locus, and restore A1AT function, a person of skill in the art would expect that the method would also result in restoration of the normal function of A1AT activity, and a reduction in the accumulation of mutant forms of A1AT in a cell.  
The gRNA molecules comprise nucleotide modifications (See for example, page 63, paragraph 3): 

    PNG
    media_image6.png
    213
    535
    media_image6.png
    Greyscale

Regarding the particular target sequences of SEQ ID NO: 584 and 585, these sequences are known in the art.  See for example GenBank Accession No. AB527565.1, which discloses the entire sequence of SEQ ID NO: 584, and describes it as a synthetic construct DNA, clone, corresponding to the SERPINA1, or alpha-1-antiproteinase, antitrypsin gene.  
Since A1AT deficiency is a genetic disease associated with lung and liver disease (see page 1, Background of Shen et al.), it would have been obvious for the person of ordinary skill in the art at the effective filing date to target therapeutics to the liver for treatment of the A1AT disease.  Shen et al. also teach the administration of nucleic acid for gene editing via local administration, including by way of example, intraparenchymal delivery to the liver, intrahepatic artery infusion and infusion into the portal vein. In an embodiment, significantly smaller amounts of the components (compared with systemic approaches) may exert an effect when administered locally (for example, directly into the liver parenchyma) compared to when administered systemically (for example, intravenously). (see last ¶ page 152).
Since the A1AT_A and A1AT_B genes are described in the prior art as a target for gene-editing, it would have been obvious for a person of ordinary skill in the art, at the effective filing date, to combine the teachings of Angel et al. and Shen et al. to design a method to treat A1AT deficiency comprising the use of gene-editing.  One of ordinary skill in the art would have been motivated to modify the teachings of Angel et al. to comprise wherein the gene target is A1AT, because Shen et al. provide clear suggestion and motivation for the skilled artisan to utilize gene-editing techniques to correct mutations in the A1AT locus for the purpose of treating conditions associated with the A1AT mutations.  It would have been obvious for the ordinary skilled artisan at the effective filing date of the instant invention to combine the teachings of the cited references to design compositions and methods for targeting the alpha-1 antitrypsin (AlAT) gene using synthetic RNA molecules to treat A1AT deficiency and related disorders as set forth in the instant invention.
  Regarding the rationale for combining prior art elements according to known method to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 182, 184, 189, 191, 197-198 and 202-203 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 182 recites the limitation “the liver” in claim 180.  There is insufficient antecedent basis for this limitation in the claim, because claim 180 does not provide support for administration to the subject’s liver.
Claim 184 recites the limitation "the Z mutation" in claim 180.  There is insufficient antecedent basis for this limitation in the claim.  Claim 180 does not recite a “Z mutation.”
Claim 189 recites the limitation “the liver” in claim 188.  There is insufficient antecedent basis for this limitation in the claim, because claim 188 does not provide support for administration to the subject’s liver.          
Claim 191 recites the limitation "the Z mutation" in claim 188.  There is insufficient antecedent basis for this limitation in the claim.  Claim 188 does not recite a “Z mutation.”
Claims 197-198 recite the limitation "the administration" in claim 195.  There is insufficient antecedent basis for this limitation in the claim, because claim 195 does not provide support for the phrase “the administration.”  Claim 195 recites “contacting the cell,” and does not include administration to a subject.  Applicants should modify claims 197-198 to recite dependency from claim 196, which recites: “[T]he method of claim 195, further comprising steps of (c) obtaining the cell contacted in step (b); and (d) administering the cell to a subject in need thereof.” Additionally, claim 197 recites “the administration to the liver.” There is also lack of antecedent bases for the term “the liver” in claim 195.
Claims 202-203 recite the limitation "the administration" in claim 200.  There is insufficient antecedent basis for this limitation in the claim, because claim 200 does not provide support for the phrase “the administration.”  Claim 200 recites “contacting the cell,” and does not include administration to a subject.  Applicants should modify claims 202-203 to recite dependency from claim 201, which recites: “[T]he method of claim 200, further comprising steps of (c) obtaining the cell contacted in step (b); and (d) administering the cell to a subject in need thereof.” Additionally, claim 202 recites “the administration to the liver.” There is also lack of antecedent bases for the term “the liver” in claim 200.



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699